Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, the most relevant prior art of Nono et al. is directed to a method and apparatus of glycopeptide identification.  However, as noted in the written opinion of May 10th, 2019, the second step of calculating differences in mass and/or retention time between all combinations of pairs of nodes.  Similarly, the prior art of Nono et al. does not decompose or convert MS1 precursor data to  plural nodes in a graph.  Other data sorting methods are applied, noted at page 3825 under Assignment of MS Glycopeptide Signals in Nono et al., particularly sorting the data based on peaks, but there is no explicit conversion to a node delineated graph.  Consequently, the calculating, generating, and predicting steps which flow from this node graph are not disclosed by the prior art implicitly or explicitly.  As a result, claims 1 and 13, along with claims 2-12 and 14-25 are allowable by at least virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881